Citation Nr: 1024558	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to service connection for cervical strain with 
degenerative disc disease.

3.  Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1999 to June 
2000 and various periods of inactive duty for training 
(INACDUTRA) and active duty for training (ACDUTRA) for the 
Missouri National Guard.  In particular the Veteran was on 
ACDUTRA from October 1998 to January 1999.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The competent evidence demonstrates that the Veteran's 
degenerative disc disease of the lumbosacral spine is related to 
her active duty service.

2.  The competent evidence demonstrates that the Veteran's 
cervical strain with degenerative disc disease is related to her 
active duty service.  

3.  In a January 2008 statement from the Veteran, prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
the appeal of the issue of entitlement to an increased rating for 
PTSD, currently rated as 30 percent disabling.

4.  In a January 2008 statement from the Veteran, prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
the appeal of the issue of entitlement to service connection for 
flat foot.
CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbosacral spine was 
incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Cervical strain with degenerative disc disease was incurred 
in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an increased 
rating for PTSD, currently evaluated at 30 percent disabling.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).

4.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for flatfoot.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2009).  The appellant has withdrawn the issues of 
entitlement to an increased rating for PTSD and entitlement to 
service connection for flat feet; hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review these 
issues and the appeal, with respect to these issues, is 
dismissed.

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for 
degenerative disc disease of the lumbosacral spine and cervical 
strain with degenerative disc disease, is a full grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim requires 
(1) the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

If the disorder is not chronic, it may still be service connected 
if it is observed in service or an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present disorder to that 
symptomatology.  Id.  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose the claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that the claimed disorder is related to 
service is required.

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, and 
any period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.6 (2008).  The Board 
notes that only service department records can establish if and 
when a person was serving on active duty, active duty for 
training, or inactive duty training.  Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  As noted above the 
Veteran has various periods of ACDUTRA and INACDUTRA, but of 
particular interest with regard to the above claims is the period 
of ACDUTRA dated October 1998 to January 1999.  As will be 
further explained below, the Veteran suffered from a cervical 
strain and low back pain during this period of ACDUTRA.  

The Veteran contends that she is entitled to service connection 
for a lumbosacral and cervical spine disorders that were incurred 
during active military service.  For reasons explained below the 
Board finds that service connection must be granted for 
degenerative disc disease of the lumbosacral spine and cervical 
strain with degenerative disc disease.

The Board notes that the Veteran's service treatment records 
dated December 1999 indicate that the Veteran was treated for 
pain in the left side of her neck and was diagnosed with cervical 
strain.  The Board further notes that Veteran's duties were 
limited as a result of the neck injury, including no sit-ups, no 
flutter kicks requiring lifting of greater than 10 lbs., no road 
marching with rucksack, no running, no neck or upper back 
exercises, and no overhead activities and limited climbing on/off 
vehicles.  With regard to her lumbosacral spine, a treatment note 
dated October 1998 notes low back pain.  It was further noted on 
the Veteran's June 2000 exit examination that she suffered from 
back pain since 1998.  As such, the Board finds that the Veteran 
suffered from cervical strain and low back pain during a period 
of ACDUTRA and as such is found to have an in-service incurrence 
of an injury with respect to both her lumbosacral and cervical 
spine.

The record further provides that the Veteran is currently 
diagnosed with mild degenerative disc disease of the cervical 
spine as noted in the January 2007 VA rheumatology note.  
Additionally, in a March 2006 VA examination the Veteran was 
diagnosed with degenerative disc disease of the lumbosacral spine 
and probable cervical strain.  The examiner in the March 2006 VA 
examination noted that x-rays taken in June 2005 of the entire 
spine revealed a normal spine, however a December 2006 MRI of the 
lumbar spine revealed mild to moderate degenerative disc disease 
of L4-L5.  As such, the Board finds that the Veteran has current 
diagnoses of degenerative disc disease of the lumbosacral spine 
and cervical strain with mild degenerative disc disease.  

Having established that the Veteran has current diagnoses of 
degenerative disc disease of the lumbosacral spine and cervical 
strain with mild degenerative disc disease and that the Veteran 
suffered from low back pain and cervical strain while in service, 
the Board further notes that there is competent medical evidence 
that provides a nexus opinion between the Veteran's in-service 
low back pain and cervical strain and current diagnoses.  At the 
March 2006 VA examination, after reviewing the entire c-file and 
physically examining the Veteran, the examiner opined that it is 
least as likely as not that the Veteran's cervical and lumbar 
conditions are related to the Veteran's military service as it 
was during her military service that the Veteran started to 
become symptomatic.  The Board finds that this establishes the 
necessary nexus between an in-service occurrence and current 
disabilities.

Applying the relevant law and regulations to the facts in this 
case, the Board notes that the Veteran has current diagnoses of 
degenerative disc disease of the lumbosacral spine and cervical 
strain with mild degenerative disc disease; suffered from 
episodes of low back pain and cervical strain while in service; 
and there is a competent medical opinion, based on treatment of 
the Veteran, of a nexus, or link, between her current diagnoses 
and her active military service.  The Board must therefore 
conclude that the Veteran's degenerative disc disease of the 
lumbosacral spine and cervical strain with degenerative disc 
disease were incurred in service.

Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim of service connection for 
degenerative disc disease of the lumbosacral spine and cervical 
strain with mild degenerative disc disease.  Additionally, the 
Board has considered the benefit of the doubt rule and determined 
that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for degenerative disc disease 
of the lumbosacral spine is granted.
Entitlement to service connection for cervical strain with 
degenerative disc disease is granted.

The issue of entitlement to an increased evaluation for PTSD is 
dismissed.

The issue of entitlement to service connection for flat foot is 
dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


